Title: Thomas Jefferson to Joseph Jones, 15 January 1819
From: Jefferson, Thomas
To: Jones, Joseph


          
            Sir
            Monticello 
				  Jan. 15. 19.
          
          I am very thankful to you for the trouble you have been so kind as to take with respect to my wines and other articles recieved from mr Cathalan of Marseilles. I import annually my wines from that place, and as there are not many vessels going thither from our ports, my correspondent is obliged to send them by any vessel which happens there to whatever port bound on her return, and consigns to the Collectors. I will ask the favor of you to have them the articles sent to Richmond addressed to mr Patrick Gibson of that place, on whom I inclose you a draught for the amount of duties, freight and all other charges. if you are obliged to wait for the invoice for assessing the duties, you can use the draught for the immediate reimbursement of the freight & other charges which you have been so kind as to advance, and a second time for the duties. altho’ I presume you could settle and draw for them also at once, the duties on wine being fixed, the cost of oil sufficiently known, and that of the Maccaroni having hitherto been charged to me at from 16. to 20. cents the pound, prime cost. I shall make it a point however to send you the invoice as soon as I recieve it. I am admonished to ask some attention and the usual forms of a receipt from the master of the vessel to whom committed, lest it get into the hands of the same who recieved for me at Petersburg the last year a cask of Scuppernon wine, of which I never heard more, nor could learn his name or abode. with my apologies for all the trouble I am giving you, accept the assurance of my great respect and esteem
          Th: Jefferson
        